Opinion by
Watkins, J.,
In this unemployment compensation case the claimant was denied benefits by the Bureau of Employment *559Security under the provisions of §402(b) (1) of the Unemployment Compensation Law, 43 PS §802(b) (1), for the reason that she voluntarily terminated her employment because of pregnancy.
On the date of the decision, November 25, 1960, a copy of it was mailed to the claimant, Margaret Lasko, at 1110 Pacific Avenue, Brackenridge, Pennsylvania, her last known post office address. The copy of the decision contained the usual notice that the order would become final in the absence of a further appeal within ten days. Presumably it was received by the claimant for it was not returned by the postal authorities.
The claimant filed her appeal on December 19, 1960. The Referee, after hearing, dismissed the claimant’s appeal on the ground that it was not filed within the ten-day appeal period as provided in §501 (e) of the Unemployment Compensation Law, 43 PS §821 (e). The Board affirmed and this appeal followed, In the absence of fraud or its equivalent, neither the compensation authorities nor this Court has the power to extend the time'for the taking of an appeal. Bee Unemployment Compensation Case, 180 Pa. Superior Ct. 231, 119 A. 2d 558 (1956).
Decision affirmed.